Citation Nr: 1533277	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as due to service-connected lumbar spine disability.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 (radiculopathy) and June 2012 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran and her spouse appeared and testified at a personal hearing in April 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issues of entitlement to increased ratings for service connected psychiatric disorder and low back disorder have been raised by the record during the April 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection and TDIU claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Radiculopathy

The Veteran has presented two theories of entitlement to service connection for lower extremity radiculopathy: (1) in-service incurrence after running three miles shortly after giving birth, and (2) secondary to her service-connected low back disability.

The Veteran has argued that her radiculopathy was noted in service.  A review of her service treatment records shows that in February 2007 she complained of left hip pain and low back pain after running.  She was diagnosed with segmental dysfunction of the sacroiliac region and tendonitis gluteal.  In a December 2005 record, she was diagnosed with left tronchteric bursitis without lower extremity numbness.  On her April 2008 separation evaluation, she indicated a history of recurrent back pain, but denied a history of numbness or tingling.

In February 2011, the Veteran had a flare-up of back pain after bending over while vacuuming, which caused radiation of pain and numbness/tingling.  An MRI showed a posterior disc bulge with annular tear.  In a June 2011 VA treatment record, a VA care provided reviewed the MRI and noted that "chemical neuritis" was a possible cause for the Veteran's radiating pain.  She was given a lumbar epidural injection in July 2011, but her pain increased.  In September 2011, she stated that her low back pain spreads to her hips and resulted in numbness of her right lower extremity, sometimes to her knee and sometimes to her foot.  Two records (one from a mental health provider) from September 2011 noted that the Veteran was in "obvious" pain and that she was "tearful" due to her back pain, with a "heavy feeling" in the sacrum, and numbness to her anterior thigh.  The VA treatment provider noted that she was seeking treatment for "possible radiculitis" but did not specifically diagnose radiculopathy or another nerve disorder.  

During an October 2008 VA examination, the Veteran stated that she had pain across her lumbosacral area, with tingling into the toes of her right foot, as well as "dull achy" pain into the proximal posterior right thigh.  She was noted to have "some sciatic into the right posterior thigh but no indication of radiculopathy on examination."  

In January 2012, the Veteran was afforded a VA examination in conjunction with her claim.  The examiner noted under the section "radiculopathy" that she had moderate and mild numbness to the right and left lower extremities, respectively.  He also indicated that this was sciatic nerve involvement, and that the severity of radiculopathy was moderate and mild to the right and left lower extremities, respectively.  The examiner found that it was less likely than not that her bilateral lower extremity radiculopathy, specifically mild sensorial neuropathy, was related to her service because she first noted numbness following the July 2011 epidural injection.  The examiner also noted that her radiculopathy was at least as likely as not related to her degenerative disc disease of the lumbar spine, but provided a negative nexus rationale.

In September 2014, the Veteran was afforded a VA nerves examination, and the examiner found that she did not have radiculopathy.  During her Board hearing, the Veteran stated that she took 3 Vicodin before her September 2014 VA examination, and that as a result she was "high" and had difficulty understanding the questions asked of her during the examination.  As there is a discrepancy in the record regarding whether the Veteran has a nerve disorder, and if so, if it is related to her service or her service-connected low back disorder, the claim must be remanded for an additional examination.

TDIU 

A review of the claims file shows that the Veteran has not had a VA examination report with an opinion regarding her employability when taking into account all of her service-connected disabilities.  Her 2012 VA physical examination noted that she would be able to perform sedentary employment.  The 2014 VA spine examiner only listed the Veteran's reported functional limitations.  The 2014 VA psychiatric examination included conflicting levels of impairment (both reduced reliability and deficiencies in most areas based on her symptoms).  On remand, appropriate VA examination(s) should be provided to determine the degree of impairment from her service-connected disabilities that would affect employability.  As noted above, the Veteran has reported that her spine and psychiatric ratings do not match the severity of her symptoms, and as such the Board has referred these intertwined issues.  

Accordingly, the case is REMANDED for the following action:

1.  VA should ensure that all ongoing VA treatment records have been added to the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine if she currently suffers from a lower extremity nerve disability.  The examiner should note the diagnosis of bilateral radiculopathy in the 2012 examination, and the diagnosis of "chemical neuritis" in the 2011 VA treatment records.  Following interview and examination of the Veteran, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that any current bilateral lower extremity nerve disorder is a result of the Veteran's active service? 

b) Is it at least as likely as not (50/50 probability or greater) that any current bilateral lower extremity nerve disorder is a result of the Veteran's service-connected low back disability?

The examiner must provide explanations/rationales for all opinions expressed.



3.  The Veteran should be scheduled for any additional VA examination(s) necessary to determine the current severity of her service-connected disabilities.  A VA physician should review her records, and any VA examination report(s) and address the degree and types of functional impairment resulting from all of her service-connected disabilities that could affect her ability to secure and maintain substantially gainful employment, to include describing the impact of her symptoms on physical and sedentary employment.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  The Veteran's TDIU claim should be considered on an extraschedular basis if her ratings do not make the schedular criteria.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







